Case 2:20-cv-00598-JLB-NPM Document 16 Filed 01/13/21 Page 1 of 2 PageID 85




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

GUEST SERVICES, INC.,

           Petitioner,

v.                                           Case No. 2:20-cv-00598-JLB-NPM

MELISSA DOGALI,

             Respondent.
                                        /

                                      ORDER

      The Magistrate Judge filed a Report and Recommendation (“R&R”) in this

matter on January 7, 2020, recommending that the motion for default judgment

filed by Petitioner Guest Services, Inc. (“Guest Services”) be granted. (Doc. 14.)

Guest Services prevailed in an arbitration against Respondent Melissa Dogali based

on her claims of retaliation and workplace discrimination—Ms. Dogali was not

awarded any money, and each party bore its own costs and fees. (Doc. 1-4.) Guest

Services now moves for a default final judgment and confirmation of the favorable

Arbitration Award. (Id.) No objections to the R&R have been filed.

      A district judge may accept, reject, or modify the magistrate judge’s R&R. 28

U.S.C. § 636(b)(1). The factual findings in the R&R need not be reviewed de novo in

the absence of an objection, but legal conclusions are always reviewed de novo. Id.;

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Garvey v.

Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). After an independent review of the
Case 2:20-cv-00598-JLB-NPM Document 16 Filed 01/13/21 Page 2 of 2 PageID 86




record—and noting that no objections have been filed—the Court agrees with the

well-reasoned R&R and grants Guest Services’ motion.

      Accordingly, it is ORDERED:

      1.    The Report and Recommendation (Doc. 14.) is ADOPTED.

      2.    Guest Services’ motion for default judgment (Doc. 9) is GRANTED, and

            the Arbitration Award (Doc. 1-4) is CONFIRMED,

      3.    The Clerk of Court is DIRECTED to enter a Final Judgment in favor of

            Guest Services based on the Arbitration Award (Doc. 1-4), with each

            party to bear its own fees and costs, and to close the case.

      ORDERED in Fort Myers, Florida, on January 13, 2021.




                                         2
